Earl Warren: Mr. Manoli, you may continue.
Dominick L. Manoli: When the Court arose, I had summarized briefly the misconduct which constituted the basis of the unfair labor practices found here by the Board. Mr. Justice Frankfurter had asked the question as to the basis, I believe, of the liability of the International for the particular acts of misconduct and the trial examiner in the Board --
Felix Frankfurter: Not quite that. Specifically how high among the office of the International, did you trace responsibility because the International might be liable on principles and agents for local people representing the International, is that right?
Dominick L. Manoli: The misconduct here, Your Honor, the record shows was largely engaged in by people who belong to the local, to the local affiliated with the International. The International's connection with this rests upon a number of things: One, the fact the International is part of the contract which had expired, that the strike was called here by the International as well as the local in support of their new contract demands. Secondly, that the International had supported the strike, paid strike benefits, furnished bail to the strikers, furnished bails to the strikers who had engaged in misconduct and there's some showing that they --
Felix Frankfurter: I'm not --
Dominick L. Manoli: Yes.
Felix Frankfurter: The point of my question is blank. I'm not worrying about the justification for holding the International but for me, at least it is relevant in determining what kind of restriction you place upon the International in the future to note what extent the directing blame or in part at least to high officers of the International?
Dominick L. Manoli: The record does not show Your Honor that any officer any officer the International participated in the misconduct in this case. And there is -- there is, as I say, the record show that the misconduct was engaged in by people who were connected with the local and the International's responsibility rests upon the factors that I've indicated although as I say, the record does not show that any official of the International actually participated or that there is any showing that there was any overt instigation.
Felix Frankfurter: Would you think, from your point of view, you think my inquiry is a relevant one?
Dominick L. Manoli: Yes indeed it is Your Honor because as I -- I will address myself to some of the fears that had been expressed by the other side, and I think the question that you ask underlies those fears. Now the Board found that these tactics that were engaged in by the petitioners constituted restraining coercion within the meaning of Section 8 (b) (1) (A). And the Board's order is couched in the language of Section 8 (b) (1) (A) which makes it unfair labor practice for a union or its agents to restrain or coerce employees in the exercise of their rights guaranteed by Section 7 of the Act. Now the Board's order to begin with complies literally with the command of the statute, namely, that the Board shall enjoin the commission of such unfair labor practices found here to restrain and coercion of employees in the exercise of their rights under -- guaranteed by Section 7 of the statute. But more important, I think, the nature of the misconduct lends support to the breadth of the -- to the Board's order. The Court would have noted that the misconduct here was directed not only against the employee and employees personnel against personnel and the immediate employee of Ohio Consolidated but the results are directed particularly and especially against personnel which Ohio Consolidated had recruited from the affiliated enterprises, affiliated (Inaudible) companies for the purpose of conducting its operations during the strike. In fact it was the advent of these outsiders that precipitated in large part the misconduct in this case.
William O. Douglas: But I gather that the word employer is not restricted here to the respondent or its client.
Dominick L. Manoli: No sir, it is not. It is not. But I think that the implications of this conduct I would try to bring out do support the breadth of the Board's order. Now these -- these outsiders -- these outsiders were regarded by the petitioners as strikebreakers and it's particularly reprehensible because they had taken over their jobs. Now the coercive tactics in this case were not due to any unique or special circumstances peculiar to this case. We think -- we think that they evidence a purpose on the part of petitioners to intimidate anyone whether or not in the immediate employee or the consolidate company to intimidate anyone who's sought to perform services for the company during the strike and thereby impair the effectiveness of their strike. And undoubtedly, even though the Court did not -- the Board did not specifically address itself to the -- to this problem, this must have been one of the factors which weighed with the Board, which weighed with the Board in concluding that the protection of its order should extent not only to the employees of Ohio Consolidated but also to the employees of other employers.
Speaker: Is this form of order a common one, Mr. Manoli?
Dominick L. Manoli: Your Honor a -- it's hard for me to give a general answer to that because the Board's orders depend pretty largely, of course, upon the special facts of the case, but there are orders -- there are orders of the Board in various types of cases where it -- the protection of the order extends beyond, beyond the employees of the immediate employer or beyond even the geographical jurisdiction of the particular local or labor organization that maybe involved and perhaps I can answer your question Your Honor best in the words of the Board itself. Unhappily, unfortunately we didn't cite this case in our brief and I'd like to cite it now. It's at 110, NLRB, 287, and the union involved there was the International Brotherhood of Teamsters.
Felix Frankfurter: What's the case?
Dominick L. Manoli: 110 NLRB, 287. This case came down in 1954 but I think that what the Board said then is as true -- is also true of its orders today. The Board had been stressing itself to this problem of the breadth of its orders and after citing this Court decision and Express Publishing Company, the Board then generalized its order – (Inaudible) generalized concerning his orders in this language. The Board said, “Rely upon this test, namely, the Express Publishing test of like or related conduct, relying upon this test, the Board has with judicial approval extended geographically that coverage of cease-and-desist orders to protect the employees of employers other that those a party to the proceeding where the respondent unions had committed similar violations against other and unrelated employers or planned a program or had a planned program to apply the same techniques to the operations of other employers or had committed the unlawful acts during a general organization campaign in which such acts were typical. However, the Board has also issued such orders in several recent cases in which they have heard to be no evidence that the respondent unions had committed similar unfair labor practices against employers other than those involved in the proceeding. In most of these cases the unlawful conduct occurs as a result of respondents' adherence to trade rules constitutions and by laws or agreements which conduct by reason did they expected it be continued against other persons unless enjoined.
William O. Douglas: I don't finally like -- like paragraph in this Court order view, is it here in the present case?
Dominick L. Manoli: No, no, Your Honor. It says cease and desist from restraining of coercion the employees --
William O. Douglas: The discussion of this -- the problem and the dimensions in which you've just read.
Dominick L. Manoli: There is no discussion of this in this decision, in the Board's decision, no, sir, Your Honor. The Board did discuss it.
William O. Douglas: In the instant case.
Dominick L. Manoli: In the instant case, but I think that what I have reported from its decision in the 110 NLRB pretty much generalizes what the Board's position has been with respect to these orders.
Earl Warren: Mr. Manoli, I -- I understood counsel to say that the hearing examiner refused to find the unions guilty of an unfair labor practice because he found that they've been goaded into this by the -- by the employer or some to that effect. Now when the Court made its order or when the Board made its order did it find that the company did not go with the unions into this conduct or did they just -- did it just find that on balance they were still -- they were still liable?
Dominick L. Manoli: No Your Honor the Board rejected the trial examiner's conclusion on the ground.
Earl Warren: It's conclusion. Yes, I understood.
Dominick L. Manoli: That's right, on the ground -- on the ground that the union had engaged in a conduct in misconduct which had not been -- which had not been provoked -- provoked by the company's -- by the company's own misconduct and then if the union -- if the company had engaged in such misconduct, then there was relief open to the union, namely, to file a charge with the Board and have that process in the usual fashion. However, that we have this Mr. Chief Justice that there were number of instances on which the Board of misconduct or a violence, let me say, or threats on which the Board did not rely, the Board excluded those from its consideration because in those particular instances apparently the record show -- the record shows that there had been some provocation on the part of company-employees that led to the particular misconduct in those particular instances. But the instances, there are dozen instances on which the Board relied, there is no showing there that there was any provocation, any provocation on the part of the company personnel.
Earl Warren: And did the Board so find?
Dominick L. Manoli: Yes -- well the record clearly shows that Your Honor. As I say by necessary inference the Board must have found that because the Board specifically did not rely upon a number of instances set forth in the trial examiner's report in which there had been -- there was some evidence of provocation upon the part of the company's employee and personnel. Now, as I said the misconduct here or the petitioner's evidence as a purpose to intimidate anyone whether or not in the regular employee of Ohio Consolidated was sought to perform services for the company during the strike. But beyond this, we also think that the evidence is a purpose upon the part of the union to engage in like conduct whenever it caused a strike against any employer. That makes fine (inaudible)
Earl Warren: Now you are speaking of the national now?
Dominick L. Manoli: Largely of the -- of the international, that's right.
Earl Warren: Yes.
Dominick L. Manoli: Now you see the membership of the CWA, it is confined to the employees of the Ohio consolidate company into Portsmouth, Ohio area. And as a practical matter, the local will have little or no case and to operate outside of that geographical jurisdiction. And therefore as a practical matter the order of the Board insofar as it applies to the local really applies to it only within this limited geographical area and petitioners have indicated they have no quarrel with an order that so limits it. But the International, the CWA however as petitioners pointed out, does operate under nationwide scale. It represents employees all over the country and it deals with numerous employers. Now it was the CWA which called the strike in this case. And the misconduct, the misconduct was part of a joint effort upon the part of the CWA and the local in order to ensure the effectiveness of this strike. Now the record -- there is no suggestion in the record that given a similar situation involving another -- involving another employer, a strike situation involving another employer that the CWA but not engage in similar conduct in order to ensure the effectiveness of a strike there. Certainly this danger we think is not so remote nor so improbable that the Board cannot of proper be safeguard against it. Now it is common practice in the telephone industry whenever one company is in difficulty of one kind or another to recruit -- to recruit personnel from affiliated concerns. Now it was the recruitment of personnel from sister companies that as I've said precipitated in large measure the misconduct in this case. In this particular case, these outsiders were regarded as the strike breakers, and is there any reason to suppose that the attitude of the CWA in the situ -- or the attitude or the conduct of the CWA the International here in a strike situation involving either Ohio Consolidated or any other employer, is there any reason suppose that its attitude would be any different who respected these outsiders that are brought in to continue the operations of the affected employer. Now we say --
Earl Warren: Who paid the salaries -- who paid the salaries and wages of these -- these outsiders who came in during the strike?
Dominick L. Manoli: The record shows Your Honor that the salaries of these people were paid by Ohio Consolidated, but I may also add that I'm quite sure that the unions did not know anything at all but the time they were engaging in this misconduct.
Earl Warren: Well I know but -- but under those circumstances, what difference would it make whether these people came from another telephone company with which these people were affiliated or were friendly or whether they -- they came from an entirely different source, what, so far as the -- the conduct of the international union, what difference does it make?
Dominick L. Manoli: Well I think Your Honor it evidences a purpose as I've sought to suggest. It evidences a purpose of this that the union here will seek to intimidate anyone, anyone whether or not an immediate employee of this company who seeks to perform services for a struck employer, and thereby lessen the effectiveness of the strike. That I think is what the sort of conduct evidences.
Earl Warren: Yes. But that -- but the point I'm trying to get at, is there anything in the record to indicate that the main reason or -- or the reason that -- that the unions performed these acts on the -- the outsiders was because they came from affiliated companies instead of just being employed at large from other sources?
Dominick L. Manoli: Your Honor, there are a number of places where the -- the people who were engaged in this misconduct explained it on the ground that these people were outsiders that they were taken over their jobs. We have set that forth in our -- in our brief.
Earl Warren: Yes. Well would -- what -- did they -- did the unions make any distinction as to whether they came from other telephone companies or whether they came off the street?
Dominick L. Manoli: Well Your Honor, of course, the rank and file employees of the company had gone out on strike and the only ones that were left performing services for the company were largely its own supervisors, its own supervisors, and these outside supervisors from affiliated concerns. Now as I've said as I've said for the most part the misconduct it was directed against these outsiders who were regarded as, may I say, as reprehensible strike breakers taken over the jobs of the -- of the striking employees.
Earl Warren: Yes but the point -- point is, as I understand it, you -- you sustain this order because as against the other employers because you say there were -- there were employees of whether employers were engaging in these so-called strike breaking --
Dominick L. Manoli: Yes.
Earl Warren: -- business.
Dominick L. Manoli: That's right.
Earl Warren: Now what I want -- what I want to know is, is there any distinction in law between those people and people who were recruited in some other way or if they -- and if there is, was there any distinction made between the two classes of employments by the union?
Dominick L. Manoli: The only thing that I'm trying to suggest, Your Honor is, this these evidences -- this evidences and I would believe that this is the rationale of the Board's order that this evidence is a purpose -- a purpose to extent this kind of misconduct to anybody to all employees -- to all employees and that is the basis why the Board has extended this order beyond the needy employers of Ohio Consolidated because it must have felt concluded and say so, it must have concluded that the unions conduct to hear evidence to purpose to intimidate any employees of any employer --
Earl Warren: Alright.
Dominick L. Manoli: -- who were seeking to perform services during a strike called by this particular union.
Earl Warren: Yes. Now I don't want -- I don't want to take anymore of your time now. Give me a couple of minutes where the time I take it from Mr. Manoli but, then you may have a couple of minutes extra too counsel, but -- but my point is -- is this. Suppose that in this case, these outsiders had no connection of any kind with any telephone companies --
Dominick L. Manoli: Yes.
Earl Warren: -- and the conduct on both sides was the same and the order is as it is in this case. Do you think that that -- that set facts would have the same effective purpose of sustaining your injunction as this one where they just happened to come from other companies?
Dominick L. Manoli: Well I think the case, Your Honor poses might be a more favorable thing for me to be having here than the instant one that -- but --
Earl Warren: You may pick the weakest --
Dominick L. Manoli: Oh I think the case that you suggest Your Honor is stronger than two cases I must be -- I must say (Voice Overlap)
Earl Warren: You say if they didn't come from other --
Dominick L. Manoli: But they come from -- from other employers who had no connection whatsoever with this company.
Earl Warren: No, I'm not talking about coming from employers, they were just employed. They were just employed for the purpose of filling with places of these strikers.
Dominick L. Manoli: Yes.
Earl Warren: That would not weaken your -- not weaken your position at all?
Dominick L. Manoli: Well I don't know what the Board would have done with the case of that kind.
Earl Warren: No I'm talking about legal, the legal position.
Dominick L. Manoli: Yes.
Earl Warren: Would that weaken your legal position?
Dominick L. Manoli: I think that under the circumstances the Board might draw the inference that this was a kind of strike activity, the kind of picketing activity that would not be confined to this particular strike and to this particular employer. That the Board might draw the inference to say this was the kind, the kind of activity directed against so-called scabs.
Earl Warren: Do you mean by that then that it would make no difference?
Dominick L. Manoli: Analytically no. No.
Earl Warren: Now how about legally?
Dominick L. Manoli: Legally --
Earl Warren: That's what we're talking about here.
Dominick L. Manoli: Legally, my answer is that the Board could appropriately find in that situation that the kind of an order that was necessary was one that would protect the employees of any employer.
Earl Warren: Does that mean there's no distinction between the two legally?
Dominick L. Manoli: I think Your Honor, I'm just --
Earl Warren: But just yes or no, that's all I'm asking. You can get rid of me in a minute if you just tell me yes or no.
Dominick L. Manoli: It's not easy to answer that question by yes or no --
Earl Warren: Alright, alright. (Voice Overlap)
Dominick L. Manoli: -- because largely the kind of an order that you entered in this case depends upon the particular circumstance of the particular case and that this is why I hesitate to make a categorical yes or no answer.
Felix Frankfurter: Are you saying you are (Inaudible)
Dominick L. Manoli: Yes sir.
Felix Frankfurter: Are you saying an answer to the inquiry of the Chief Justice that the record shows that in this case the International for appropriate official combined them for that matter controversy is it?
Dominick L. Manoli: No sir.
Felix Frankfurter: That the International for those capable of binding them, did bind them in this situation, brought in and they were brought in (Inaudible) -- toward in certain countries volunteers from other employers --
Dominick L. Manoli: The company did that.
Felix Frankfurter: I mean the company and that in this connection you're trying to safeguard by a general order, that kind of repetition.
Dominick L. Manoli: That's right. That's right and we think that the evidence here gives a basis for interfering inference that given a strike situation against other employers whether or not Ohio Consolidated that the union here would engage in similar activity against employees who continue to perform services and who would be regarded by the unions in the parlance of the -- of the labor organizations a scabs.
Earl Warren: Well Mr. Manoli, am I quite -- is not taken care of there at all because you made the major argument in your brief --
Dominick L. Manoli: Yes sir.
Earl Warren: -- on the basis that these people were recruited from affiliated companies. Now what I want to know is could you make the same argument and would you be here making the same argument based on the same legal premise if those employees had not come for those companies and if they have been recruited in some other manner?
Dominick L. Manoli: You Honor, I do not know what kind of an order the Board would have entered in the case that you suggest. That's the --
Earl Warren: Well I didn't asked you what --
Dominick L. Manoli: That's the --
Earl Warren: It would have ordered.
Dominick L. Manoli: I understand sir. That's the best answer I can make.
Earl Warren: That's the legal question should be the same.
Dominick L. Manoli: Now I do know -- I do know that there are cases of the Board where there's been -- where the union has engaged upon misconduct not upon some outsiders but against the employees who'd refused to go out on strike, who refused to go out on strike and remained at strike, and the strikers have engaged in misconduct against those employees. In that kind of a case, the Board would enter a broad order like it did here and did reason for it. The reason for it is because this kind of conduct up in the strike and during a strike on the picket line is not atypical you might say with strike situations. Very often, you will find unions that will engage in misconduct against people that they regard as scabs and strikebreakers. Now as I say I don't know the particular situation that Your Honor suggests where the Board would enter order of this kind of an act. I know that the Board has but it's largely dependent of course upon the particular flavor of that record. Now --
Earl Warren: Mr. Manoli, I'm concern you're wasting your time talking to me about what the Board would do. I didn't ask you that. I asked you what your legal position was and if you can't answer that why? We just forget about it?
Dominick L. Manoli: The -- I've made the best answer I could.
Earl Warren: Alright, go on.
Dominick L. Manoli: Now before I close I think my time is coming to -- to an end. I'd like to address myself to some of the fears that have been expressed by the other side in connection with these orders. The argument has been made that in order of this kind exposes the International to concept -- contempt sanctions for misconduct in the part of any of its local conduct which the International may have neither authorized nor have been able to prevent. I believe that these fears are not really well founded. In the first place -- in the first place, the CWA, the International cannot be held accountable, legal responsible for the acts of its local except upon traditional common law principles of agency. It must be shown that the CWA has authorized, instigated, participated, or supported such misconduct in the part of its locals and secondly as the cases make quite clear in order to get in the contempt adjudication, there must be this showing, the showing of such responsibility on the part of the -- of the International must be made by clear and convincing proof. Now in these circumstances, I think that the fears they say which have been expressed by the CWA are not really well founded. Finally, there's been some concern expressed, expressed that an order of this kind tends to shift the primary responsibility for administering the statute from the Board to the courts and that, the Courts of Appeals would be called upon to make initial determinations of fact and perhaps even on the law and this is an undesirable development. Now we think that this contingency to some extent is on aboard And in any event, we think that it is minimal.
Felix Frankfurter: You haven't said a word about the potential hazard of such a broad order, the changes of a contempt proceeding.
Dominick L. Manoli: The potential danger.
Felix Frankfurter: Had it been such a broad order in relation to contempt?
Dominick L. Manoli: Yes.
Felix Frankfurter: That's it. We have to really fight on this difficulty, isn't it?
Dominick L. Manoli: The broad order Your Honor, you mean to -- the part of the order it says the employees of any other employer. Well Your Honor, I have suggested that the CWA will not -- cannot be held accountable for the misconduct of any of its locals with respect to the employees of any other employer except upon a showing on -- on the basis of common law agency principles that it is responsible for that misconduct and those principles require that the CWA as should have required show it. And in the contempt proceedings a showing by clear and convincing evidence not mere by preponderance but by clear and convincing evidence as the cases say there is showing that it has instigated, participated, or supported such conduct.
Felix Frankfurter: This Court had had from experience with a problem of establishing it or disapproving.
Dominick L. Manoli: Yes.
Felix Frankfurter: That's a kind of connection Mr. Manoli as you well know?
Dominick L. Manoli: Yes. Now addressing my -- continuing where this other phase of the argument that this kind of an order tends to shift the primary responsibility from the Board to the courts and contempt proceedings as I've indicated I will end it just a moment You Honor. As I've indicated, we think that this is unavoidable and in any grant, it's minimal. These orders can only be enforced to the contempt sanctions and in enforcing them through contempt sanctions, courts must necessarily make findings of fact and they may even be called to make findings of law, but in any event, this is minimal because the exclusive part to institute contempt proceedings is in the Board and the Board before invoking the contempt proceed -- before instituting contempt proceedings does make the initial determination of fact and of law. Thank you.
Earl Warren: Mr. Goldthwaite.
J. R. Goldthwaite, Jr.: Before I answer Mr. Justice Harlan's question a few minutes ago, I'd like to make it clear that the allegations of the complaint filed by the Board in this case did not allege any factors such as those referred to by Mr. Manoli as -- that is a history of violence on the part of CWA, a planned program of violence on the part of CWA or any internal rule that was being adhered to -- to in the balance which was conducted in this case. Neither did they allege that the employer is or any other employer except Ohio Consolidated had been interfered with. To the contrary of the complaint specifically was restricted to interference with supervisory employees of Ohio -- of the employer that is of Ohio Consolidate. The Labor Board made no finding that anybody other than supervisory employees of Ohio Consolidated and the confidential Secretary Maynard had been interfered with. There was no mention in the Board's decision of employees or any other employer.
Felix Frankfurter: Are you -- are you before the Board? Was there a hearing on the examiners before, an oral hearing?
J. R. Goldthwaite, Jr.: No sir
Felix Frankfurter: Exceptions were taken by the Board I take it through the test examiner's finding (Voice Overlap)
J. R. Goldthwaite, Jr.: By the general counsel. Yes sir.
Felix Frankfurter: Of general counsel.
J. R. Goldthwaite, Jr.: Yes sir.
Felix Frankfurter: And you replied I take it.
J. R. Goldthwaite, Jr.: No sir. I don't think the union responded.
Felix Frankfurter: The union didn't respond.
J. R. Goldthwaite, Jr.: I was not in the case at that time but so far as I have been able to find in the trial there was no response.
Felix Frankfurter: There was no response?
J. R. Goldthwaite, Jr.: No sir.
Felix Frankfurter: So that nothing was asked by the union, no findings were requested, they stood patterns were on the examiner's report, is that it?
J. R. Goldthwaite, Jr.: He ruled for us and dismissed the case sir.
Felix Frankfurter: Well I know but they don't usually assume that they must learn about. That's not on this very part.
J. R. Goldthwaite, Jr.: There was no request in the general counsel's exception as to the trial examiner's report for a broad order.
Felix Frankfurter: No. But as to the facts which -- which you are now pressing on us and you answered it so far as I'm concerned that the report of the -- that the union just relied on the --
J. R. Goldthwaite, Jr.: The trial examiner's decision which was in its favor and which the Board brushed off as being irrelevant, the fact that the company had engaged on the pattern of misconduct which brought on all of the misconduct.
Felix Frankfurter: I don't see -- I don't see how you can say brushed at all but it ends on more on the assumption that -- that there was something to it.
J. R. Goldthwaite, Jr.: It brushed off the company's misconduct judge. Board just says that the findings of the trial examiner as to the company's misconduct are irrelevant and set aside these conclusions.
Felix Frankfurter: But the order is based on the assumption that there was some basis for making it in the evidence, was there not?
J. R. Goldthwaite, Jr.: The trial examiner found specific misconduct on the part of the union, but excused it on the basis that the company incited it all in the beginning.
Felix Frankfurter: And the Board then rejected that deduction.
J. R. Goldthwaite, Jr.: That's right.
Felix Frankfurter: And entered an order on the basis of the union misconduct?
J. R. Goldthwaite, Jr.: On the specific findings of misconduct, yes.
Felix Frankfurter: And that included the interrelationship between not only the employees of this company, but also outsiders, is that right?
J. R. Goldthwaite, Jr.: No sir. There was not a thing said in this in this -- in this whole case until the Board's order came down about the employees or any other employer. There's not a thing in the record about it until the Board's order came down and the Board in its decision makes no findings of fact which were sustained in that broad order.
Felix Frankfurter: I know they didn't themselves to the broad order, but the fact in the record they made their order drawn out of the facts in the record.
J. R. Goldthwaite, Jr.: They made their order based on the findings of the trial examiner that they were about 12 instances of misconduct directed against supervisors, yes sir.
Felix Frankfurter: What -- what is your real grievance abstractly, the questions aside, I -- I don't mean to disregard them because I (Voice Overlap)
J. R. Goldthwaite, Jr.: The real grievance is that (Voice Overlap) there was no action --
Felix Frankfurter: What would hurt you if this order stands? What would hurt you?
J. R. Goldthwaite, Jr.: You Honor, I think the -- the thing that would hurt us is the fact that potentially as this Court found in May Department Stores, potentially this is an initial proceeding which maybe instituted in any court, I mean in the Sixth Circuit for on account of acts which occur in any circuit in the United States. In other words, the Board may now, on the basis of this order, go into the Sixth Circuit and ask the CWA to be adjudicated to be in contempt because of things that happened in California or Maine or Florida or anywhere in the United States insofar as they constitute violations of Section 8 (b) (2) (A).
Felix Frankfurter: Well is it then --
J. R. Goldthwaite, Jr.: 8 (b) (1) (A).
Felix Frankfurter: Suppose we said that such suit was instituted in the place where they are alleged to have occurred, would that help you in interest of venue problem for you?
J. R. Goldthwaite, Jr.: No sir. It's a -- it's a substance problem. I think they have to go in the Sixth Circuit for enforcement of contempt proceedings but I'm saying that they can extend -- extend the jurisdiction of the Sixth Circuit throughout the United States in other unrelated cases which Ohio Consolidated is not interested in it where other local unions other than the one which is here petitioner.
Hugo L. Black: You mean in contempt charges?
J. R. Goldthwaite, Jr.: Yes sir.
Hugo L. Black: But they could bring them that in California across the country?
J. R. Goldthwaite, Jr.: Well that's what this Court said in May Department Stores as I construed it, Mr. Justice Black. It said -- the Court said that the trail of contempt proceedings is of sufficient weight to justify anybody except into the breadth of a Board's order. And based on -- if in this case Mr. Justice Frankfurter the only basis of responsibility of CWA was purely derivative. The only thing that they were held responsible for was because they were the bargaining agent, they approved the strike, they did not cut off strike benefits when this violence occurred, and they made bonds. There is no -- furnished the money for bonds. There was no showing that anybody specifically ratified of approved on behalf of CWA, the misconduct. Now if those principles of vicarious libel responsibility can be applied, that is negative principles of responsibility, failure to take any action, can be applied to whole CWA libel in this case they certainly could be applied to actions occurring on -- done by any law, done by union anywhere in the United State.
Felix Frankfurter: Well you didn't -- you didn't ask this Court to review the order of the Board on the ground of it, that in that it is grounded in having found the -- the International --
J. R. Goldthwaite, Jr.: No sir. I'm just saying (Voice Overlap) we complained about the thing. I think that there was a negative vicarious responsibility at least we did not bring that in question, yes sir, but it is a negative one which could be applied positively in contempt proceedings and therein is our grievance in as much as the Board didn't find any history on the part of CWA in adjudicated cases or in the record to commit violence, found no planned program, found no internal rule that was adhering to in the violence. We submit the only thing that they could have done was adhere to what is the prominent obvious policy on the part of the Board in recent cases to use broad orders in our brief we set up 12 cases where they're precisely the same language or any other employer has been used by the Board. There are two more which we do not cite, which are very recent Morrison-Knudsen Company versus NLRB CA9 and decided on February 19th, 1960 and NLRB versus Carpenters Union, CA7 decided on March 22nd, 1960.
Hugo L. Black: What is the earliest one that you know of in which they did that? What --
J. R. Goldthwaite, Jr.: The earliest one that which I cite Mr. Chief Justices 1955 case. There's one that goes back but I'm not sure that it falls in that category in 1953, but predominantly there in recent years, 14 cases where this language has been stricken down by Circuit Court of Appeals relying on this Court's ruling in the Express Publishing Company case and the May Department Stores case.
Potter Stewart: Then there was again the style of two cases you say is not part of or not in the brief.
J. R. Goldthwaite, Jr.: They're not in the brief, Mr. Justice Stewart, yes. Morrison-Knudsen versus NLRB --
Charles E. Whittaker: Morrison-Knudsen?
J. R. Goldthwaite, Jr.: K-N-U-D-S-E-N. Yes, sir. CA9 dated 2, 1960 45 L.R.R.M 2907. NLRB versus --
Earl Warren: What pages is that you say?
J. R. Goldthwaite, Jr.: 2907.
Earl Warren: 2907
J. R. Goldthwaite, Jr.: Yes sir, NLRB versus Carpenters Union, CA7 322, 60 45 L.R.R.M. 3014, 3014. The courts in those cases have held that -- that where there wasn't -- where there was no showing of facts in the record or on past conduct of a planned program or a contempt for the processes of the Board that the -- that language based on the decisions of this Court is too broad, and we submit they were correct and urge the Court to reverse. Thank you sir.